Citation Nr: 0832115	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a stomach 
disorder.

2.	Entitlement to service connection for residuals of a 
shrapnel wound to the leg.

3.	Entitlement to service connection for residuals of a 
back injury.

4.	Entitlement to service connection for skin rashes.

5.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs in Nashville, Tennessee.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	 The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed stomach disorder is related to the veteran's 
period of active military service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran 
currently has any residuals of a shrapnel wound to the 
leg related to his period of active military service.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran 
currently has any residuals of a back injury related to 
his period of active military service.

4.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran 
currently has skin rashes related to his period of 
active military service.

5.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran 
currently has PTSD related to his period of active 
military service.


CONCLUSIONS OF LAW

1.	A stomach disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

2.	Residuals of a shrapnel wound to the leg were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.	Residuals of a back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.	Skin rashes were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

5.	Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a September 
2007 letter, regarding another claim, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claims for 
service connection for a stomach disorder, residuals of a 
back injury and shrapnel wound to the leg, PTSD, and skin 
rashes are being denied, as set forth below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claims. 

In an April 2004 letter, issued prior to the October 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claims under the VCAA and 
the effect of this duty upon him claims.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in an August 2006 
signed statement, the veteran said he had no additional 
evidence to submit in support of his claims.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Factual Background and Legal Analysis

A. Pertinent Regulations

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).
B. Analysis

1.	Service Connection for a Stomach Disorder

In written statements in support of his claim, the veteran 
maintains that he developed gastrointestinal problems in 
service.  In an October 2005 written statement accompanying 
his substantive appeal, he said his problems developed in 
Pleiku.

Service medical records indicate that, when examined for 
enlistment in August 1967, the veteran's gastrointestinal 
system was normal and he was found qualified for active 
service.

In April 1970, the veteran was seen for complaints of stomach 
cramps after meals for the past three or four days and 
reported vomiting once that day.  He denied having diarrhea 
or melena and had normal bowel movements.  He had no definite 
history of food intolerances.  It was noted that he had been 
having trouble with nervousness since being in Vietnam.  The 
clinical assessment was anxiety and a psychosomatic 
gastrointestinal disorder.  No further treatment was reported 
in service.  On a report of medical history completed in 
August 1970 prior to his separation from service, the veteran 
checked no to having gastrointestinal or psychiatric problems 
and a gastrointestinal disorder was not noted when he was 
examined for separation in September 1970.

Post service, VA medical records dated from 2005 to 2007, 
indicate that in July 2005, the veteran had a colonoscopy for 
diverticulosis and a polyp was removed.  He also complained 
of an upset stomach when taking ibuprofen.  In September 
2005, it was noted that he took medication for 
gastroesophageal reflux disease (GERD).  A February 2006 
record reflects his complaints of GERD symptoms and the 
diagnosis was GERD for which medication was prescribed.

The veteran has contended that service connection should be 
granted for a stomach disorder.  Although the evidence shows 
that the veteran currently has GERD, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his gastrointestinal system 
was normal on separation from service and the first post 
service evidence of record of GERD is from 2005, more than 35 
years after the veteran's separation from service.  In short, 
no medical opinion or other medical evidence relating the 
veteran's stomach disorder diagnosed as GERD to service or 
any incident of service has been presented.

2.	Service Connection for Residuals of a Shrapnel Wound to 
the Leg

The veteran also seeks service connection for residuals of a 
shrapnel wound to the leg (neither the right nor left leg was 
identified in his April 2004 claim).  In an October 2005 
statement, he said his right leg was wounded.  He explained 
that he sustained a shrapnel wound to the right leg in a 
mortar attack north of Pleiku.  In June 2004, he said his 
right leg was wounded in late 1968 while in the field 
repairing artillery and, in December 2004, the veteran 
reported that he was wounded in Vietnam but that it was "not 
a serious wound".  

Service medical records are not negative for complaints or 
diagnosis of, or treatment for, combat wounds including a 
shrapnel wound injury to either leg.  The September 1970 
separation examination report reflects that the veteran's 
lower extremities were normal.  On the report of medical 
history that he filled out at separation, in response to 
whether he had been advised to have surgery, the reported yes 
for tonsils.  He denied any treatment for illnesses or 
injuries not otherwise reported.

Post service, the 2005 to 2007 VA medical records are not 
referable to complaints or diagnosis of, or treatment for, 
residuals of a shrapnel wound to either the veteran's right 
or left leg. 

The veteran has contended that service connection should be 
granted for residuals of shrapnel wound to the leg, that he 
has indicated was his right leg.  On at least one occasion, 
he appears to report that he was slightly injured in a mortar 
attack.  Considering the provisions of 38 U.S.C.A. § 1154(b) 
does not provide a basis for service connection.  This 
provision would allow him to make his contention, but to 
establish service connection there needs to be other evidence 
which would support the conclusion.  That is not the 
situation under the facts of this case.  

The record demonstrates that no shrapnel wound injury to the 
right or left leg was found in service or on separation from 
service.  He specifically denied any treatment that was not 
reported, and there was no reported injury to any leg.  
Moreover, in VA medical records and on examinations after the 
veteran's separation from service, there was no showing that 
the veteran had residuals of a shrapnel wound to the leg.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has residuals of a shrapnel wound to the 
leg.  In short, no medical opinion or other medical evidence 
showing that the veteran currently has residuals of a 
shrapnel wound to the leg has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

3.	Service Connection for Residuals of a Back Injury

Further, the veteran seeks service connection for residuals 
of a back injury that, he maintains, occurred when a motor 
vehicle in which he was a passenger overturned in Vietnam.  
In his October 2005 statement, he said that he was traveling 
to Pleiku during a monsoon when the driver lost control and 
the incident occurred.  He also reported upper and lower back 
injuries in a jeep accident and, in the December 2004 
statement, said he received dental work in Vietnam after he 
was in a jeep wreck. 

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, residuals of a back injury.  
An April 1970 record indicates that he visited the Dental 
Clinic for a bridge plate but is not referable to a motor 
vehicle accident.  When examined for separation in September 
1970, the veteran's spine and other musculoskeletal system 
were normal.  Again, no pertinent history was reported by the 
veteran.

Post service, the 2005 to 2007 VA medical records reflect a 
history of low back pain, noted in July 2005, and complaints 
of back pain, noted in September 2005.  During October 2007, 
the veteran was noted to have a past history of chronic back 
pain. 

The veteran has contended that service connection should be 
granted for residuals of a back injury.  The record 
demonstrates that no residuals of a back injury were found in 
service or on separation from service.  Moreover, in VA 
medical records and on examinations after the veteran's 
separation from service, while he complained of back pain, 
there was no showing that the veteran had residuals of a back 
injury in service.  Furthermore, the veteran has submitted no 
evidence to show that he currently has residuals of a back 
injury.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has residuals of 
a back injury has been presented.  Rabideau v. Derwinski, 2 
Vet. App. at 143.  Nor is any current complaint of chronic 
back pain shown to be related to active service.

4.	Service Connection for Skin Rashes

Additionally, the veteran contends that he developed skin 
rashes during service that were a reaction to his "nerves", 
according to one of his October 2005 signed statements.

Service medical records are entirely negative for any 
reference to complaints or diagnosis of, or treatment for, 
skin rashes.  An October 1970 clinical record indicates that 
he was treated for verrucae vulgaris.  When examined for 
entry and separation in for service, multiple left and right 
hand and arm tattoos were noted, but neither a skin rash nor 
other skin abnormality was reported.

Post service, the 2005 to 2007 VA medical records indicate 
that, in April 2007, the veteran was seen for complaints of 
sun damage with a non-healing lesion on his forehead.  He had 
a similar lesion on his forearm and was treated for actinic 
keratoses.  In August 2007, the veteran was seen in the 
Dermatology Clinic for a follow up visit.  He was noted to 
have a past history of actinic keratosis removal with no past 
history of skin cancer.

The veteran has also contended that service connection should 
be granted for skin rashes.  The record demonstrates that no 
chronic skin rashes were found in service or on separation 
from service.  Moreover, in VA medical records and on 
examinations after the veteran's separation from service, 
there was no showing that the veteran had skin rashes.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has skin rashes.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has skin rashes has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

To the extent that the veteran argues that he has skin rashes 
related to his PTSD, such an assertion does not support his 
claim, as service connection is not in effect for PTSD, as 
described below.  See 38 C.F.R. § 3.310(a) (2007) (secondary 
service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury); see infra.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 
3.310(b)(2007) (when aggravation of a non-service-connected 
condition is proximately due to or the result of a service- 
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).

5.	Service Connection for PTSD
 
In written statements in support of his claim, including in 
June 2004, the veteran contends that he experiences 
nervousness, depression, panic attacks, nightmares, and 
unexpected social behavior that is PTSD and that he 
attributes to his service in the Republic of Vietnam.  In his 
December 2004 written statement, he said he saw a doctor for 
his "nerves" in Pleiku and in Nuremberg, Germany.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2007).

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a psychiatric abnormality.  
The April 1970 clinical record, noted above, diagnosed 
anxiety and a psychosomatic gastrointestinal disorder but 
there is no indication of a chronic acquired psychiatric or 
psychological disorder, nor is there indication of 
consultation or treatment.  On his August 1970 medical 
history record, the veteran checked no to having frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  When examined for separation in September 1970, a 
psychiatric abnormality was not noted.

Post-service, the 2005 to 2007 VA medical records are 
entirely negative for a diagnosis of PTSD.  An October 2007 
record indicates that the veteran reported combat in Vietnam 
and a history of PTSD symtoms after service that now rarely 
occurred.

The veteran has contended that service connection should be 
granted for PTSD.  The record demonstrates that, while 
anxiety was noted in one clinical record, no PTSD was found 
in service or on separation from service.  Moreover, in VA 
medical records and on examinations after the veteran's 
separation from service, there was no showing that the 
veteran had PTSD.  Furthermore, the veteran has submitted no 
evidence to show that he currently has PTSD.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has PTSD has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

6. All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed stomach disorder, residuals of 
shrapnel wound to the leg and back injury, skin rashes, and 
PTSD.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed stomach disorder, residuals of shrapnel 
wound to the leg and back injury, skin rashes, and PTSD.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for a 
stomach disorder, residuals of shrapnel wound to the leg and 
back injury, skin rashes, and PTSD.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
stomach disorder, residuals of a shrapnel wound to the leg 
and back injury, skin rashes, and PTSD is not warranted.

ORDER

Service connection for a stomach disorder is denied.

Service connection for residuals of a shrapnel wound to the 
leg is denied.

Service connection for residuals of a back injury is denied.

Service connection for skin rashes is denied.

Service connection for post-traumatic stress disorder is 
denied.


REMAND

Note: Prior to November 1, 1967, service department 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA).  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison in 
this decision, for service department audiometric test 
results through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.)  

The veteran also seeks service connection for bilateral 
hearing loss that he contends is due to exposure to acoustic 
trauma in service in his job as an artillery repairman 
particularly during his service in the Republic of Vietnam.  
Hearing loss was not diagnosed in service and, when examined 
for entry into service in August 1967, audiometric testing 
revealed that the threshold levels, in decibels, were 
entirely normal in the veteran's right ear.  In the veteran's 
left ear, at 1,000, 2,000, 3,000, and 4,000 Hertz, his 
decibel loss was 15, 10, (not tested), and 20, respectively.  
When examined for separation in September 1970, audiometric 
testing revealed that the threshold levels, in decibels, at 
the noted frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz 
in the right ear were 10, 5, (not tested), and 10, 
respectively; and, in the left ear were 10, 5, (not tested), 
and 20, respectively.    

The veteran's service records document that his military 
occupation in service was small arms repair.  He reported 
being out in field repairing artillery while in Vietnam.

Private audiogram results, dated from 1993 to 2004, reflect 
bilateral hearing loss in 1993.  In June 2004, it was noted 
that the veteran's hearing history reflected that hearing 
protection was not always worn when working in noisy areas 
and he previously described bilateral hearing difficulty, 
tinnitus, hunting and shooting, prior employment noise 
exposure, and military noise exposure.  

In February 2007, the veteran underwent a VA audiology 
examination at which time he reported having constant 
bilateral tinnitus that began in service.  The VA audiologist 
said that the veteran's audiogram showed bilateral hearing 
loss and he "states tinnitus started in service, therefore 
it is likely as not that the tinnitus the vet has is a result 
of his military noise exposure".  But, in April 2007, after 
reviewing the veteran's service records, noting normal 
hearing at entrance and separation, this audiologist said his 
bilateral hearing loss was not caused by military service.  
However, the audiologist provided no further rationale for 
her opinion.  In a July 2007 rating decision, the RO 
essentially conceded the veteran's exposure to acoustic 
trauma in service and granted service connection for 
tinnitus.

Here, the Board is of the opinion that it would be helpful to 
obtain another VA examination to determine the etiology of 
any bilateral hearing loss found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment for the period from December 
2007 to the present.  He should also be 
requested to submit a signed 
authorization for any additional 
private records reflecting his 
treatment for bilateral hearing loss 
and those records should also be 
requested.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file and 
the veteran and his representative so 
notified in writing.

2.	Then, the RO/AMC should schedule the 
veteran for appropriate VA 
examinations, e.g. ear disease and 
audiology, to be performed by an 
appropriate physician, if available, 
and an audiologist, to determine the 
etiology of any bilateral hearing loss 
and tinnitus found to be present.  A 
complete history of acoustic trauma 
should be obtained from the veteran, 
including any post service history of 
noise exposure, and the veteran's 
medical records should be available for 
review prior to examination.

a.	The ENT examiner and/or 
audiologist is/are requested to 
provide an opinion concerning the 
etiology of any bilateral hearing 
loss found to be present, to 
include whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed bilateral 
hearing loss was caused by 
military service (including the 
veteran's work in service as an 
artillery repairman), or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50-
50 probability).

b.	A complete rationale should be 
provided for all opinions 
expressed and the examination 
report should indicate if the 
veteran's medical records were 
reviewed.  In rendering an 
opinion, the ENT physician and/or 
audiologist is/are particularly 
requested to address the opinion 
expressed by the VA audiologist in 
February and April 2007 (to the 
effect that it was as likely as 
not that the veteran's tinnitus 
was a result of his military noise 
exposure but the veteran's current 
hearing loss was not caused by 
military duties).

3.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
service connection for bilateral 
hearing loss.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative, if any, should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the February 
2008 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


